Citation Nr: 1615609	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-30 735	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for arterial occlusive disease in the left lower extremity prior to February 1, 2011.

2.  Entitlement to a rating in excess of 60 percent for arterial occlusive disease in the left lower extremity from February 1, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to May 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the July 2010 rating decision, the RO denied an evaluation in excess of 20 percent for the Veteran's arterial occlusive disease in the left lower extremity.  A non-compensable evaluation was also assigned for non-painful scars associated with the arterial occlusive disease in the left lower extremity.  In an October 2011 Statement of the Case (SOC), the RO granted a 40 percent evaluation.  

In September 2014, the Board granted a rating of 60 percent and remanded the issue of entitlement to a rating in excess of 60 percent for further evidentiary development.  In January 2015, the RO implemented the Board's decision by increasing the rating to 60 percent, effective February 1, 2011, creating a staged rating as indicated on the title page.  The Veteran has not indicated satisfaction with either rating, and the issues of entitlement to a rating higher than 40 percent prior to February 1, 2011 and a rating higher than 60 percent from that date are thus before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In September 2015, the Board again remanded the issue for further evidentiary development.  In a January 2015 Supplemental Statement of the Case, the claim for an increased rating in excess of 60 percent was denied.  The matter has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to February 1, 2011, the Veteran's arterial occlusive disease in the left lower extremity manifested as claudication on walking between 25 and 100 yards on a level grade at two miles an hour, diminished peripheral pulses, and persistent coldness of the extremity, but did not more nearly approximate ischemic limb pain at rest, deep ischemic ulcers, or an ankle/brachial index (ABI) of 0.4 or less
 
2.  From February 1, 2011, the Veteran's arterial occlusive disease in the left lower extremity manifested as claudication on walking between 25 and 100 yard on a level grade at two miles an hour, diminished peripheral pulses, and persistent coldness of the extremity, but did not more nearly approximate ischemic limb pain at rest, deep ischemic ulcers, or an ankle/brachial index (ABI) of 0.4 or less.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 60 percent rating, but no higher, for arterial occlusive disease in the left lower extremity prior to February 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, 7114 (2015).

2.  The criteria for a rating in excess of 60 percent rating for arterial occlusive disease in the left lower extremity from February 1, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, 7114 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

In December 2009, the Veteran was sent a letter that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Per the Board's September 2015 remand instructions, the AOJ scheduled the Veteran for an additional VA examination, which was conducted in November 2015.  The examiner conducted ankle/brachial index (ABI) testing as required by the remand.  Thus, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records, adequate VA examination reports, and private treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.

Analysis

The Veteran contends that higher ratings than those currently assigned are warranted for his left lower extremity arterial occlusive disease due to the severity of the weakness he experienced.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Arteriosclerosis obliterans that manifest as claudication on walking more than 100 yards, and diminished peripheral pulses or an ABI of 0.9 or less, warrant a 20 percent rating.  Arteriosclerosis obliterans that manifest as claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour (mph), and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less, warrant a 40 percent rating.  Arteriosclerosis obliterans that manifest as claudication on walking less than 25 yards on a level grade at 2 mph, and either persistent coldness of the extremity or an ABI of 0.5 or less warrant a 60 percent rating while a 100 percent rating is warranted where such manifests as ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.

The notes associated with this Diagnostic Code are set out as follows: Note (1): The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Note (3): These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25) using the bilateral factor (38 C.F.R. § 4.26) if applicable.  Id.

As the RO has already assigned staged ratings for the Veteran's disabilities, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating of the disability is warranted.

1.  Period prior to February 1, 2011.

May 2008 to August 2009 VA treatment record noted decreased sensation in his left lower extremity, but no ulcerations.  Additionally, the Veteran denied experiencing numbness, tingling or weakness in May 2008.  

A September 2009 private treatment record indicated that the Veteran underwent a left femoral popliteal bypass graft.  The Veteran denied any significant leg pain or claudication following the procedure.  He also denied having any symptoms consistent with ischemic pain.  Upon physical examination, his left foot was warm with Doppler signals present at the dorsalis pedis and posterior tibial arteries.  He had a palpable left femoral pulse.  No carotids bruits were present.  A November 2009 private treatment record reflects that the Veteran was treated for critical limb ischemia and claudication of the left lower extremity.  

An April 2010 VA examination revealed good radial pulses bilaterally.  Pulses were +2 in the right lower extremity and 0 in the left popliteal and the left foot dorsalis pedis and posterior tibialis.  There were no carotid bruits.  Cutaneous examination was unremarkable for plaque-like lesions over the tibia.  There were no ulcerations, shiny spots, and blisters on the hands or feet.  The left lower extremity was warm.   Pulses were diminished and noted as absent in the left side and present on the right side.  There were no hair changes, edema, dermatitis, or cellulitis.  The examiner noted scars on his left thigh related to the bypass graft surgery, but determined that they were not painful, unstable, deep, or greater than 39 square centimeters.   ABI testing was found to be 1.10 on the left and 1.14 on the right.  An addendum explained that the study was not suggestive of arterial insufficiency of either lower extremity at rest or with exercise.  The examiner determined that claudication on walking was 200 yards at 5 mph.

November 2010 private treatment records noted an ABI of 1.0 bilaterally.  It noted that the left lower extremity had no arterial insufficiency at rest.  

January 2011 private treatment records reflect that the Veteran complained of left leg pain.  Upon admission to the hospital, the Veteran's ABI in the right was 1.1 and the left could not be obtained due to poor blood flow.  Subsequently, the Veteran's Doppler reading indicated that the left pedal pulse was palpable, weak, and thready.  Doppler waveform analysis of the left lower extremity revealed normal multiphasic flow in the common femoral artery.  An ultrasound report noted that the Veteran's left leg was cold.  Other notations stated that the left lower extremity was warm to touch.

The evidence thus reflects that the Veteran had symptoms of claudication on walking less than 25 yards on a level grade at 2 miles per hour and coldness of the extremity.  DC 7114 specifies that persistent coldness is required.  Subsequent to this period of the appeal, on the November 2015 VA examination, the examiner concluded that the Veteran experienced persistent coldness is his left lower extremity.  However, the evidence does not indicate precisely when, prior to November 2015, the coldness experienced by the Veteran became persistent.  The evidence is thus evenly balanced as to whether the symptoms more nearly approximated persistent coldness of the extremity as well as claudication on walking less than 25 yards.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 60 percent for this time period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The weight of the evidence, however, is against a rating of 100 percent, as the Veteran's treatment records, as well as his April 2010 VA examination noted no ulcerations.  In addition, there is no evidence of ischemic limb pain at rest or an ABI of 0.4 or less. 

2.  Period from February 1, 2011.

In a February 2011 private treatment record, the Veteran indicated that he experienced claudication and pain with walking.  

A February 2011 VA treatment record indicated that stress testing revealed no evidence of ischemia. 

A March 2011 private treatment record noted that the Veteran developed severe lifestyle limiting claudication of the left lower extremity bordering on ischemic rest pain.  The physician also noted that he had a palpable graft pulse, as well as an excellent pulse within the popliteal artery distal to the anastomosis.  Additionally, the Veteran demonstrated strong Doppler signals after undergoing the bypass surgery.

In May 2011 VA treatment records, the Veteran denied experiencing numbness, tingling or weakness, and demonstrated good functional capacity.   

A June 2011 private treatment record indicated that the left ABI could not be obtained due to poor blood flow in the left tibial vessels.

The Veteran underwent a VA examination in September 2011.  The Veteran indicated that he retired due to his non-service-connected back problems.  The Veteran indicated that he experienced claudication at 100 yards.  He stated he experienced pain and swelling in his left calf.  The examiner observed scars related to his bypass graft surgery, but indicated that the scar was not painful, unstable, or greater than 39 square centimeters.  The examiner concluded that the Veteran experienced claudication on walking between 25 and 100 yards on a level grade at 2 mph.  A subsequent October 2011 study revealed ABI was 0.87 on the left and 1.11 on the right. 

In a July 2012 private treatment record, the Veteran denied experiencing claudication or ischemic rest pain.  Carotid bruit was not present.

An August 2013 private treatment record indicated that the Veteran had an ABI of .9 on the left and 1.9 on the right. 

In a February 2014 VA examination, the Veteran complained of left leg pain with ambulation.  The examiner concluded that the Veteran experienced claudication on walking between 25 and 100 yards on a level grade at 2 mph.  The examiner indicated there were no ulcers, edema or skin breakdown of bilateral legs, and the bilateral legs were warm to touch.  No scars were noted.  The examiner also indicated that the Veteran's ability to work was not impacted.  No ABI testing was performed.  

A February 2014 private treatment record revealed that the Veteran had an ABI of 1.3 on the left and 1.6 on the right. 

In an October 2014 VA examination, the Veteran indicated that he experienced pain after walking a few hundred yards.  The examiner observed scars, but noted that they were not painful, unstable, or greater than 39 square centimeters.  The examiner opined that the Veteran had claudication on walking between 25 and 100 yards on a level grade at 2 mph.  The examiner noted a previous ABI testing of 2 on the left from 2011, but did not perform ABI testing during the exam.  

An August 2015 VA treatment record indicated that the Veteran's left ABI was 0.9.

The November 2015 examiner opined that the Veteran experienced claudication on walking between 25 and 100 yards on a level grade at 2 mph, persistent coldness, and diminished peripheral pulses in the left lower extremity.  ABI testing results was normal bilaterally at 1.0.  No scars were noted.  The examiner concluded that the Veteran's ability to work was not impacted.   

Beginning February 1, 2011, the Veteran's arterial occlusive disease in the left lower extremity manifested as diminished peripheral pulses and severe left lower extremity claudication as found in the March 2011 private treatment record, which the current rating of 60 percent contemplates.  Claudication on walking was found between 25 and 100 yards on a level grade at 2 mph during VA examinations in September 2011, February 2014, October 2014, as well as in November 2015.  No ischemic limb pain at rest or deep ischemic ulcers was found in the examinations.  During this period the Veteran's ABI on the left was between .87 and 2.  However, the November 2015 VA examination did find persistent coldness in the left lower extremity.    Here, the findings of claudication on walking between 25 and 100 yards in the VA examinations, the March 2011 private treatment record that noted severe left extremity claudication bordering on ischemic rest pain, and the finding of persistent coldness of the left extremity in the November 2015 VA examination more nearly approximates the criteria for 60 percent.  See 38 C.F.R. § 4.7.  A 100 percent rating is not warranted as ischemic pain at rest or deep ischemic ulcers were not found on examinations or otherwise indicated in the evidence of record, and the ABI was not 0.4 or less.  

3.  Other considerations

The Board has considered whether a higher or separate rating is warranted under any other potentially applicable diagnostic code related to the diseases of the arteries and veins.  The Board notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Such is not the case with the Veteran's left lower extremity atherosclerotic arterial occlusive disease.  The Veteran does not have an aortic aneurysm, a large or small artery aneurysm, traumatic arteriovenous fistula, thrombo-angiitis obliterans, Raynaud's syndrome or cold injury residuals, angioneurotic edema, erythromelalgia, varicose veins or post-phlebitic syndrome as documented in the VA examination reports and clinical evidence.  Therefore, consideration of Diagnostic Codes 7110 through 7122 which could, potentially, support the award of a higher or separate rating in this case is not warranted.  In addition, the Veteran's left thigh scars related to his bypass graft surgeries were consistently painless, stable, superficial, and less than 39 square centimeters in size during the entire appeal period.  Thus, they are appropriately rated as noncompensable.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is competent to provide.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, on the question of whether the Veteran has deep ischemic ulcers or ABI of .4 or less, the Board finds that the examination findings of the trained health care professionals are of greater probative weight than the Veteran's lay assertions.  Those findings reflect that the Veteran's symptoms did not more nearly approximate the criteria for a 100 percent rating.

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57 (1993).  See also 38 C.F.R.        § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).
If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  The Veteran has not described any unusual or exceptional features of his left lower extremity atherosclerotic arterial occlusive disease.  Pain and an inability to walk certain distances are contemplated in the criteria.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left lower extremity atherosclerotic arterial occlusive disease; however, the Board finds that his symptomatology has been stable throughout each appellate period.  Therefore, assigning further staged ratings for such disability is not warranted.

Finally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this regard, the Board notes that the Veteran filed a formal application for TDIU in December 2009.  The RO denied the claim in a July 2010 rating decision.  The Veteran filed a notice of disagreement with that decision, but did not file a substantive appeal for that issue.  Thus, that claim is not before the Board.  Here, the record does not show that the disability rendered him unemployable at any point during the appeal period.  Rather, the Veteran stated that he retired due to non-service-connected back problems.  In addition, in an August 2009 VA treatment record, the Veteran indicated that he sustained a work-related back injury.  Thus, the Veteran's has attributed his retirement to his work-related back injury.  Furthermore, the VA examiners all concluded that the Veteran's left lower extremity atherosclerotic arterial occlusive disease did not impact his ability to work.  The examiners based their conclusion on physical examinations of the Veteran, review of the record, and the Veteran's contentions and symptoms related to his disability.  Thus, the issue of entitlement to a TDIU has not been raised as part of the Veteran's increased rating claim.

ORDER

Entitlement to a rating of 60 percent, but no higher, for arterial occlusive disease in the left lower extremity prior to February 1, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 60 percent for arterial occlusive disease in the left lower extremity from February 1, 2011, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


